DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC 102 and 103
Applicant's arguments filed 9 March 2022 have been fully considered but they are not persuasive.  Regarding Claims 1-4, 11-14, 16-17, and 20, Applicant argues “The attachment flaps 190 of Espenshade are not "clip assemblies" of the present application or as would be understood by one of ordinary skill in the art. Nor do the attachment flaps 190 of Espenshade include bases or legs as these terms are used in the present application or as would be understood by one of ordinary skill in the art” (Remarks page 7).  Examiner respectfully disagrees.  The claims are to be given their broadest reasonable interpretation, and the attachment flaps 190 of Espenshade fall under the broadest reasonable interpretation because they both are fasteners and Espenshade [0029] further teaches “Other types of fastening or latching devices can also certainly be employed within the spirit and scope of the present invention, such as buckles, clamps, and the like.”  Applicant has failed to provide any evidence or corresponding definition of “clip assembly” to exclude Examiner’s interpretation.
Applicant further argues “Espenshade and Rubbio are not both "directed to the same field of endeavor of latches"” (Remarks page 6), but Espenshade [0029] further teaches “Other types of fastening or latching devices can also certainly be employed within the spirit and scope of the present invention, such as buckles, clamps, and the like.”  Therefore, Applicant’s arguments are unpersuasive because Espenshade is clearly directed towards latches and Rubbio is clearly a latch.  In response to applicant's argument that the combination of Espenshade and Rubbio is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the latches of Espenshade and Rubbio are relevant to Applicant’s claimed invention because they are described as such in Espenshade and Rubbio.
Applicant’s arguments regarding the dependent claims and the rejections of claims 18-20 rely on similar arguments and are unpersuasive for the same reasons detailed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14, 16—17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070214576 A1 to Espenshade over US 3463529 to Rubbio.
Re Claim 1, Espenshade teaches:
A child play yard (at least [Abstract] “Mattress Structure For Contained Child Play Area”) comprising: a frame (at least Fig. 2); a floor coupled to a lower portion of the frame (at least Fig. 3 and [0025] “bottom panel 36”.); and 
a mattress configured to be removably coupled to the floor (at least Fig. 3 and [0025] “a mattress assembly is typically received within the contained area of the playard, rests on the bottom panel 36”.), the mattress including a lower side to which is coupled a clip assembly including a base and a leg pivotally coupled to the base (at least Fig. 12 element 190 and [0044] “Attachment flaps 190”.). 
Espenshade does not explicitly teach:
the leg including a detent extending therefrom, the floor including a retention assembly having a first aperture through which the leg of the clip assembly passes and a second aperture through which the detent passes when the mattress is coupled to the floor.
However, Rubbio teaches:
the leg including a detent extending therefrom (at least Fig. 1 element 25.), the floor including a retention assembly having a first aperture through which the leg of the clip assembly passes (at least Fig. 1 element 35 [Col. 2 lines 45-55] “A cutout or slot 35 is provided in the plate” and Fig. 1 with Examiner’s labeling) and a second aperture through which the detent passes when the mattress is coupled to the floor (at least Fig. 1 with Examiner’s labeling).

    PNG
    media_image1.png
    322
    727
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the play yard taught by Espenshade with the detent and apertures taught by Rubbio because both are directed towards the same field of endeavor of latches and doing so involves the use of a known technique (providing detent and apertures taught by Rubbio) with a known device (play yard with latches taught by Espenshade) with predictable results.  In other words, Espenshade teaches that it is known to fasten the mattress of a play yard to the floor (the flap 190 pivots onto the receiving portion of the floor as shown in Fig. 12), so it would be 
Re Claim 2, the combination of Espenshade and Rubbio teaches:
The play yard of claim 1 (detailed with respect to claim 1). 
Espenshade further teaches:
wherein the base of the clip assembly is secured to the lower side of the mattress by one or stitching, sewing, or an adhesive (at least [0029] “Loops 48 can be sewn or otherwise secured via straps 49 on the opposite edge of the mattress”.).
Re Claim 3, the combination of Espenshade and Rubbio teaches:
The play yard of claim 1 (detailed with respect to claim 1). 
Espenshade further teaches:
wherein the clip assembly further includes raised side walls extending upward from the base (at least Fig. 12 and [0044] “Attachment flaps 190 extend from edges of the mattress pad 124 and again include a ring 194 with a lateral slot 196 in the ring”.  In other words, the ring has a thickness, which extends upward and forms a side wall). 
Rubbio further teaches:
and apertures defined in the raised side walls, the apertures configured to retain a pin that pivotally couples the leg to the base (at least Fig. 1 element 30).
Re Claim 4, the combination of Espenshade and Rubbio teaches:
The play yard of claim 3 (detailed with respect to claim 3). 
Rubbio further teaches:
wherein the clip assembly further includes a loop portion extending rearward and upward from the raised side walls (at least Fig. 1 element 28).
Re Claim 11, the combination of Espenshade and Rubbio teaches:
The play yard of claim 1 (detailed with respect to claim 1). 
Espenshade further teaches:
wherein the retention assembly is secured to the floor by one of stitching, sewing, or an adhesive (at least [0029] “Loops 48 can be sewn or otherwise secured via straps 49 on the opposite edge of the mattress” and [0043] “the flaps 90 can have male connectors or other fastener types and the support structure can employ female connectors or other mating fastener devices as well”.).
Re Claim 12, Espenshade teaches:
A method of removably securing a mattress to a floor of a play yard (at least [Abstract] “Mattress Structure For Contained Child Play Area”), the method comprising: 
placing the mattress on the floor of the play yard (at least Fig. 3 and [0025] “a mattress assembly is typically received within the contained area of the playard, rests on the bottom panel 36”.); 
passing a leg of a clip assembly through a first aperture in a retention assembly coupled to the floor of the play yard from an upper side of the floor to a lower side of the floor (at least Fig. 12 element 190 and [0044] “Attachment flaps 190 extend from edges of the mattress pad 124 and again include a ring 194 with a lateral slot 196 in the ring. The flaps 190 overlie the edge of a given panel section 250a and extend over a portion of the bottom surface 140”.); 
Espenshade does not explicitly teach:
passing a detent coupled to the leg of the clip assembly through a second aperture in the retention assembly from the lower side of the floor to the upper side of the floor by rotating the leg of the clip assembly relative to a base of the clip assembly; and removably securing the detent in a detent retention aperture defined in the base.
However, Rubbio teaches:
passing a detent coupled to the leg of the clip assembly (at least Fig. 1 element 25.) through a second aperture in the retention assembly from the lower side of the floor to the upper side of the floor by rotating the leg of the clip assembly relative to the base assembly; and removably securing the detent in a detent retention aperture defined in the base (at least Fig. 1 element 35 [Col. 2 lines 45-55] “A cutout or slot 35 is provided in the plate” and Fig. 1 with Examiner’s labeling).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the play yard taught by Espenshade with the detent and apertures taught by Rubbio because both are directed towards the same field of endeavor of latches and doing so involves the use of a known technique (providing detent and apertures taught by Rubbio) with a known device (play yard with latches taught by Espenshade) with predictable results.  In other words, Espenshade teaches that it is known to fasten the mattress of a play yard to the floor (the flap 190 pivots onto the receiving portion of the floor as shown in Fig. 12), so it would be obvious to modified Espenshade with the latch and receiving apertures taught by Rubbio since “the flaps 90 can have male connectors or other fastener types and the support structure can employ female connectors or other mating fastener devices as well. The flap slots in the side edges of the support structure can be completely absent or can be replaced by notches, cutouts, or other flap positioning and/or flap retaining features” ([0043]).  A person having ordinary skill in the art would have been motivated to do so because “A cutout or slot 35 is provided in the plate 31 through the said forward edge 33” (Rubbio [Col. 2 lines 45-55]).
Re Claim 13, the combination of Espenshade and Rubbio teaches:
The method of claim 12 (detailed with respect to claim 12). 

wherein securing the mattress to the floor of the play yard includes securing a first end of the mattress to the floor of the play yard with a plurality of clip assemblies and associated retention assemblies (at least Figs. 8 and 12).
Re Claim 14, the combination of Espenshade and Rubbio teaches:
The method of claim 13 (detailed with respect to claim 13). 
Espenshade further teaches:
wherein securing the mattress to the floor of the play yard further includes securing a second end of the mattress opposite to the first end of the mattress to the floor of the play yard with a second plurality of clip assemblies and associated retention assemblies (at least Figs. 8 and 12).
Re Claim 16, the combination of Espenshade and Rubbio teaches:
The method of claim 12 (detailed with respect to claim 12). 
Rubbio further teaches:
wherein removably securing the detent in the detent retention aperture includes applying a force to a handle portion of the leg (at least Fig. 1).
Re Claim 17, the combination of Espenshade and Rubbio teaches:
The method of claim 12 (detailed with respect to claim 12). 
Espenshade further teaches:
further comprising: removing the mattress from the play yard; rolling the mattress into a closed configuration; and securing the mattress in the closed configuration by coupling a loop portion of the clip assembly to a loop portion of a second clip assembly coupled to the mattress with a fastener (at least Fig. 5A and [0028-29] “the mattress assembly 20 disclosed and described herein can be folded into a four sided rectangular tube or cylinder configuration […] A plurality of fastening or latching devices can be formed on edges of the mattress as depicted in FIGS. 5 and 6, for example, in order to assist in retaining .
Re Claim 20, Espenshade teaches:
A child play yard (at least [Abstract] “Mattress Structure For Contained Child Play Area”) comprising: a frame (at least Fig. 2); a floor coupled to a lower portion of the frame (at least Fig. 3 and [0025] “bottom panel 36”.); a mattress configured to be removably coupled to the floor (at least Fig. 3 and [0025] “a mattress assembly is typically received within the contained area of the playard, rests on the bottom panel 36”.). 
Espenshade does not explicitly teach:
the mattress including a lower side to which is coupled a turn lock assembly including a locking detent; and a turn lock retention assembly coupled to the floor of the play yard including an aperture through which the locking detent may pass when in an unlocked rotational position, but through which the locking detent may not pass when in a locked rotational position.
However, Rubbio teaches:
the mattress including a lower side to which is coupled a turn lock assembly including a locking detent (at least Fig. 1 element 25.); and a turn lock retention assembly coupled to the floor of the play yard including an aperture through which the locking detent may pass when in an unlocked rotational position, but through which the locking detent may not pass when in a locked rotational position (at least Fig. 1 element 35 [Col. 2 lines 45-55] “A cutout or slot 35 is provided in the plate” and Fig. 1 with Examiner’s labeling).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the play yard taught by Espenshade with the detent and apertures taught by Rubbio because both are directed towards the same field of endeavor of latches and doing so involves the use of a known technique (providing detent and apertures .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espenshade.
Re Claim 18, Espenshade teaches:
A child play yard (at least [Abstract] “Mattress Structure For Contained Child Play Area”) comprising: a frame (at least Fig. 2); a floor coupled to a lower portion of the frame (at least Fig. 3 and [0025] “bottom panel 36”.); and a mattress configured to be removably coupled to the floor (at least Fig. 3 and [0025] “a mattress assembly is typically received within the contained area of the playard, rests on the bottom panel 36”.), the mattress including a lower side to which is coupled a clip including a base and legs extending from the base, the clip configured to removably retain a frame member of the play yard (at least Fig. 12 element 190 and [0044] “Attachment flaps 190”.).
Re Claim 19, Espenshade teaches:
A child play yard (at least [Abstract] “Mattress Structure For Contained Child Play Area”) comprising: a frame (at least Fig. 2); a floor coupled to a lower portion of the frame (at least Fig. 3 and [0025] “bottom panel 36”.); a mattress configured to be removably coupled to the floor (at least Fig. 3 and [0025] “a mattress assembly is typically received within the contained area of the playard, rests on the bottom panel 36”.), the mattress including a lower side to which is coupled one or more extrusions (at least Fig. 12 element 190 and [0044] “Attachment flaps 190”.); and one or more extrusion receiving clips mounted to frame members of a frame of the play yard and configured to releasably retain a corresponding extrusion (at least Fig. 12 element 190 and [0044] “Attachment flaps 190 extend from edges of the mattress pad 124 and again include a ring 194 with a lateral slot 196 in the ring. The flaps 190 overlie the edge of a given panel section 250a and extend over a portion of the bottom surface 140”.).
Allowable Subject Matter
Claims 5-10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner notes that the prior art references Espenshade and Rubbio are particularly relevant.
Regarding claims 5 and 15, the primary reference Espenshade in combination with Rubbio teaches all of Applicant’s claimed limitations except “wherein the clip assembly further includes a raised plateau extending upward from the base”.  Applicant’s claimed limitation is directed towards a specific structure of the clip assembly (see at least Applicant’s Fig. 5A) which involves more than two layers.  upward from the base” (emphasis added).  The clip of Rubbio is supported by the base underneath element 30, and there is no raised plateau extending upward from it.  Even if element 20 were interpreted as the based, there is still no raised plateau extending upward from it because it is a separate component attached to the rest of the structure (via elements 18 and 32).  
Regarding claim 10, the combination of Espenshade and Rubbio does not teach Applicant’s claimed limitation “wherein the clip assembly further includes a detent retention aperture defined in the base in which the detent is disposed when the mattress is coupled to the floor”.  Espenshade does not teach a detent retention aperture in the base of the clip assembly.  Similarly to the above discussion, there is no interpretation of the base in Rubbio that would yield a detent retention aperture.
A person having ordinary skill in the art would not have the motivation or suggestion to further modify the combination of Espenshade and Rubbio with Applicant’s claimed limitation.  There is no teaching or suggestion in the cited references or the prior art (see PTO 892) to result in Applicant’s claimed structure.  The dependent claims are objected to for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
/GEORGE SUN/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673